United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                         April 24, 2006

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                No. 05-10174



WESLEYAN CORP.,

                                           Plaintiff-Appellant,

versus

UNITED STATES POSTAL SERVICE,

                                           Defendant-Appellee.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                        USDC No. 3:02-CV-267
                        --------------------

Before JOLLY, HIGGINBOTHAM, and SMITH, Circuit Judges.

PER CURIAM:*

      Either in response to the Postal Service’s motion1 or on its

own motion,2 the district court correctly denied Wesleyan a jury

trial.3   We conclude that no contract was formed under Texas law,


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
      1
        See Jones-Hailey v. Corp. of TVA, 660 F. Supp. 551, 553 (E.D. Tenn.
1987) (concluding there is no time-limit on motions to strike jury demands).
      2
        See FED. R. CIV. P. 12(f), 39(a) (stating that a court can on its own
motion strike pleadings or jury demands).
      3
        See Lehman v. Nakshian, 453 U.S. 156, 160 (1981) (holding that where
Congress waives the Government’s immunity, the plaintiff has a right to trial
by jury only if that right was “affirmatively and unambiguously granted”);
Young v. United States v. Postal Service, 869 F.2d 158, 159 (2d Cir. 1989)
(holding that the Postal Service’s “sue and be sued” waiver of immunity does
not unambiguously grant a right to jury trial).
for the reasons stated by the district court, and that promissory

estoppel does not apply.4

      AFFIRMED.




      4
        The district court held that immunity prevents estoppel of the Postal
Service, citing Office of Personnel Management v. Richmond, 496 U.S. 414
(1990). We do not adopt this rationale, agreeing instead with its alternate
finding that the Postal Service made no oral promise on which to base
estoppel.

                                      2